DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see page 5, filed 01/20/2022, with respect to the pending claims 1-6 and 12-16 have been fully considered and are persuasive. The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 7, 9 - 11, 17 and 19 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 7, no prior art was found that discloses: 
A method of load shedding comprising the steps of:
receiving, at the electronic processor, a second indication of an amount of current flowing through the main switchboard; 
determining, with the electronic processor, whether the amount of current is below a second predetermined threshold; 
determining, with the electronic processor, whether the charge rating of the electric vehicle charger is at the second rating; and 

As to claims 9-11, the claims are allowed as being dependent over on the allowed claim (claim 7).

In terms of Claim 17, no prior art was found that discloses: 
A charger comprises a processor configured to:
receive a second indication of an amount of current flowing through the main switchboard, 
determine whether the amount of current is below a second predetermined threshold, 
determine whether the charge rating of the charger is at the second rating, and 
increase the charge rating of the charger to the first rating when the amount of current is below the second predetermined threshold and the charge rating is at the second rating, in combination with all other elements recited in the claim 17.
As to claims 19-20, the claims are allowed as being dependent over on the allowed claim (claim 17).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Miller (US # 20180257495).
The US Patent Application Publication by Baba et al. (US # 20180138731).
Neither Miller nor Baba teaches alone or in combination a charger comprising of an electronic processor configured to increase the charge rating of the charger to the first rating based on the amount of current comparison to the threshold, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 16, 2022